                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


DALE LESTER MORRIS, 187452,

             Plaintiff,
v.                                                Case No. 21-10404

GRETCHEN WHITMER and                              Honorable Nancy G. Edmunds
HEIDI WASHINGTON,

          Defendants.
_______________________________/

     ORDER GRANTING PLAINTIFF’S MOTION FOR CLARIFICATION
                         (ECF No. 15)

                                 I. Background

       This is a pro se civil rights action under 42 U.S.C. § 1983. Plaintiff Dale

Lester Morris is a state prisoner currently incarcerated at the Gus Harrison

Correctional Facility in Adrian, Michigan (“ARF”). He started this case by filing a

pro se complaint about the conditions at ARF. (ECF No. 1.) Shortly afterward, he

filed an amended complaint (ECF No. 5), and on April 9, 2021, the Court entered an

order of partial dismissal. (ECF No. 13.) Currently before the Court is Plaintiff’s

motion for clarification of that order. (ECF No. 15.) The motion is granted, and the

Court’s clarification follows.
                                 I. Background

      Plaintiff commenced this case on February 8, 2021, by filing an unsigned,

handwritten complaint. The defendants named in the complaint were the Michigan

Department of Corrections (“the MDOC”), Heidi Washington (“Washington”),

Director of the MDOC, and Gretchen Whitmer (“Whitmer”), the current governor

of Michigan. (ECF No. 1, PageID.1.) The complaint was randomly assigned to

United States District Judge Linda V. Parker. See id.

      On February 19, 2021, Plaintiff filed a motion for immediate release from

prison (ECF No. 7) and a form complaint naming the same three defendants (ECF

No. 5, PageID.27). Attached to the form was a signed copy of Plaintiff’s initial,

handwritten complaint (ECF No. 5, PageID.42-60). The document was docketed as

an amended complaint.

      On March 22, 2021, the case was reassigned from Judge Parker to this Court

as a companion to case number 20-12175. (ECF No. 8.) On April 9, 2021, this

Court denied Plaintiff’s motion for immediate release (ECF No. 12), and in a

separate order, the Court dismissed the MDOC and Plaintiff’s claim for money

damages from Washington and Whitmer in their official capacities (ECF No. 13).

      On April 15, 2021, Plaintiff filed his motion for clarification of the Court’s

order of partial dismissal (ECF No. 15), and on April 16, 2021, he filed another

amended complaint (ECF No. 14). The Court understands the amended complaint


                                         2
filed on April 16, 2021, to be seeking monetary relief from Washington and Whitmer

in their personal or individual capacities and injunctive relief from the two

defendants in their official capacities. Plaintiff wants both defendants to pay him

$100 per day for every day that he has been forced to live under inhumane and cruel

and unusual conditions. (ECF No. 14, PageID.114-115.) Plaintiff also seeks

$500,000 in punitive damages from each defendant and immediate injunctive relief

in the form of housing that complies with state administrative rules.           Id. at

PageID.115.

                                   II. Discussion

      In his motion for clarification, Plaintiff raises three concerns.      First, he

questions the Court’s description of his February 19, 2021 complaint as an amended

complaint. Second, he questions the reassignment of this case from Judge Parker to

this Court.   Third, he seeks clarification of the Court’s language about the

defendants’ personal and official capacities.

                        A. The First Amended Complaint

      Plaintiff alleges first that he did not file an amended civil rights complaint on

February 19, 2021. He states that the complaint filed on February 19, 2021, is a

stand-alone complaint, separate from the complaint that he filed in case number 20-

13268 against Washington, the MDOC’s chief medical officer, and warden Sherman

Campbell. (ECF No. 15, PageID.119-120.)


                                          3
      The Court agrees that the complaint filed on February 19, 2021, did not amend

the complaint filed in case number 20-13268. The complaint filed on February 19,

2021, was treated as an amended complaint because it superseded the complaint that

Plaintiff filed in this case on February 8, 2021. There was no error in how the Court

treated Plaintiff’s February 19, 2021 complaint.

                               B. The Reassignment

      Next, Plaintiff asks the Court to explain the order reassigning this case from

Judge Parker to this Court as a companion to case number 20-12175. Petitioner

states that he has no case under the number 20-12175. (ECF No. 15, PageID.120.)

He did at one time, however, see Morris v. Sherman, No. 20-12175 (E.D. Mich. Aug.

13, 2020), and the complaint in that case, like this case, alleged that conditions at

ARF were deplorable and inhumane. In this District,

      (A) Companion cases are cases in which it appears that:

             (i) substantially similar evidence will be offered at trial, or

             (ii) the same or related parties are present and the cases
             arise out of the same transaction or occurrence, or

             (iii) they are Social Security cases filed by the same
             claimant.

      (B) Cases may be companion cases even though one of them has been
      terminated.

LR 83.11(b)(7)(A) and (B).



                                           4
      Substantially similar evidence could be offered at trial in this case as would

have been offered in case number 20-12175 if that case had gone to trial. And, as

pointed out in the Local Rules, cases can be companion cases even if one of them

has already been terminated. LR 83.11(b)(7)(B). Accordingly, the reassignment of

this case from Judge Parker to this Court was proper.

                     C. Personal and Official Capacity Suits

      Finally, Plaintiff asks the Court to explain a statement in the Court’s previous

order where the Court said that Plaintiff could “proceed with his claim for injunctive

relief from Whitmer and Washington in their official capacities and his claim for

money damages from Whitmer and Washington in their personal or individual

capacities.” (ECF No. 15, PageID.120) (quoting ECF No. 13, PageID.113.)

      The Supreme Court has explained the distinction between individual and

official-capacity suits this way:

      In an official-capacity claim, the relief sought is only nominally against
      the official and in fact is against the official’s office and thus the
      sovereign itself. . . . The real party in interest is the government entity,
      not the named official. “Personal-capacity suits, on the other hand, seek
      to impose individual liability upon a government officer for actions
      taken under color of state law.” “[O]fficers sued in their personal
      capacity come to court as individuals,” and the real party in interest is
      the individual, not the sovereign.

Lewis v. Clarke, 137 S. Ct. 1285, 1291 (2017) (ellipsis added, emphasis in original,

internal citations omitted). The distinction between the two capacities is important

because
                                           5
      [t]he identity of the real party in interest dictates what immunities may
      be available. Defendants in an official-capacity action may assert
      sovereign immunity. An officer in an individual-capacity action, on the
      other hand, may be able to assert personal immunity defenses, such as,
      for example, absolute prosecutorial immunity in certain circumstances.
      But sovereign immunity “does not erect a barrier against suits to impose
      individual and personal liability.”

Id. (emphasis in original, internal and end citations omitted). Moreover,

      [o]n the merits, to establish personal liability in a § 1983 action, it is
      enough to show that the official, acting under color of state law, caused
      the deprivation of a federal right. More is required in an official-
      capacity action, however, for a governmental entity is liable under §
      1983 only when the entity itself is a “ ‘moving force’ ” behind the
      deprivation; thus, in an official-capacity suit the entity’s “policy or
      custom” must have played a part in the violation of federal law.

Kentucky v. Graham, 473 U.S. 159, 166 (1985) (internal and end citations omitted).

      The defendants in this case are state officials. Whitmer is the Governor of

Michigan, and Washington is the Director of the MDOC. The Court, therefore,

treated Plaintiff’s claims about the defendants in their official capacities as a suit

against the State of Michigan, and “[t]he Eleventh Amendment bars a suit against

state officials when ‘the state is the real, substantial party in interest.’ ” Pennhurst

State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101 (1984) (quoting Ford Motor Co.

v. Department of Treasury, 323 U.S. 459, 464 (1945)). For this reason, the Court

dismissed Plaintiff’s claim for money damages from the defendants in their official

capacities.




                                           6
      However, “a state official in his or her official capacity, when sued for

injunctive relief, would be a person under § 1983 because ‘official-capacity actions

for prospective relief are not treated as actions against the State.’ ” Will v. Michigan

Dep’t of State Police, 491 U.S. 58, 71 n. 10 (1989) (quoting Graham, 473 U.S. at

167, n. 14); accord Diaz v. Michigan Dep't of Corr., 703 F.3d 956, 964 (6th Cir.

2013) (stating that under Sixth Circuit precedent and the Supreme Court’s decision

in Ex Parte Young, 209 U.S. 123 (1908), “the Eleventh Amendment does not bar

suits for equitable, prospective relief . . . against state officials in their official

capacity”); Thiokol Corp. v. Dep't of Treasury, State of Mich., Revenue Div., 987

F.2d 376, 381 (6th Cir. 1993) (explaining that, even though the Eleventh

Amendment “bars suits for monetary relief against state officials sued in their

official capacity,” “the amendment does not preclude actions against state officials

sued in their official capacity for prospective injunctive or declaratory relief”) (citing

Ex Parte Young, 209 U.S. at 123). Thus, the Court concluded in its previous opinion

that Plaintiff was entitled to seek injunctive relief from the defendants in their official

capacities.

                                    III. Conclusion

      Plaintiff’s motion for clarification (ECF No. 15) is granted, and the Court has

attempted to clarify its previous order. To the extent Plaintiff sought reconsideration




                                            7
of the Court’s previous order, reconsideration is denied because Plaintiff has failed

to show that the Court made a palpable error in its previous order. LR 7.1(h)(3).

      IT IS SO ORDERED.


                                       s/ Nancy G. Edmunds
                                       NANCY G. EDMUNDS
Dated: May 10, 2021                    UNITED STATES DISTRICT JUDGE




                                         8
